COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Telicia Owens v. Amy Rasmussen, M.D.; Brian Zachariah, M.D.;
                          Krista G. Handyside, M.D.; Inez A. Serrano, P.A.; Samuel J. Prater,
                          M.D.; Kenneth A. Totz, M.D.; George Al-Shamy, M.D.; and
                          Memorial Hermann Healthcare System d/b/a Memorial Hermann
                          Hospital Texas Medical Center.

Appellate case number:    01-12-01108-CV

Trial court case number: 2012-07534

Trial court:              152nd District Court of Harris County

        This case involves an appeal from orders granting motions to dismiss. See TEX. CIV.
PRAC. & REM. CODE § 74.351 (West Supp. 2013). Appellant filed her notice of appeal on
December 5, 2012. See TEX. R. APP. P. 26.1. The clerk’s record was filed on August 29, 2013. A
reporter’s record has not been filed. On November 7, 2013, appellee Memorial Hermann
Healthcare System d/b/a Memorial Hermann Hospital Texas Medical Center filed a motion to
dismiss the appeal for failure to prosecute, and appellees Krista G. Handyside, M.D. and Samuel
J. Prater, M.D. filed a motion to dismiss the appeal for failure to prosecute. On December 10,
2013, appellant filed her response to appellees’ motions to dismiss. We deny the motions to
dismiss the appeal for failure to prosecute and order appellant to file her brief within 30 days of
the date of this order.

        On October 31, 2013, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant had not
requested a reporter’s record or paid or made arrangements to pay for the record. See TEX. R.
APP. P. 35.3(b). The Clerk further notified appellant that unless she caused the reporter’s record
to be filed in this Court, paid or made arrangements to pay for the reporter’s record, or provided
proof that she is entitled to proceed without payment of costs by December 2, 2013, the Court
might consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). On December
2, 2013, appellant responded stating that there is no reporter’s record in this case and, if a
reporter’s record were available, it is not necessary for the appeal. Accordingly, the Court will
consider and decide those issues or points that do not require a reporter’s record for a decision.
See id.
         Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellees’ briefs, if any, are ORDERED to be filed within 30 days of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: January 14, 2014